Title: To Thomas Jefferson from Daniel D. Tompkins, 5 December 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir,
                     Albany 5th Decmr. 1808. 
                  
                  Permit me to introduce to your acquaintance Mr. Elisha Jenkins Secretary of this State. He is a Gentlemen of the first respectability here and a uniform and decided friend and supporter of your administration. Any attentions you may be pleased to shew him will be deemed a favour conferred upon me. Accept Sir, an assurance of my respect and esteem.
                  
                     Daniel D. Tompkins
                     
                  
               